The prevailing opinion is a palpable invasion by this court of the functions of the trial court and jury. The probabilities and plausibility of the testimony of the interested witnesses, even that of Stuber, a most interested witness, was for the jury. There was much more than a scintilla of evidence here. The trial judge, having heard the witness, sustained the verdict of the jury.
This case is different in its facts from the cases cited to sustain the prevailing opinion.
The judgments should be affirmed. I therefore dissent. *Page 660